Battle, J.
Eor the reasons given and upon the authorities cited, in the case of White v. Brown, ante 403, decided at the present term, the plaintiff cannot recover. He' made a contract to sell and deliver to the defendants a certain quantity of pork for which he was to be paid in a particular manner. After performing part of his contract, he refused to perform, the residue against the consent of the defendants and without any .default on their part. The judgment must be set aside and a new trial granted.
Pee OueiaM. Judgment reversed.